DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 40-67 are pending and presented for examination.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph 0041). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Duplicate Claims Warning
Applicant is advised that should claims 56 and 62 be found allowable, claims 66 and 67 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 40, 42, 47, 56 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 16 of U.S. Patent No. 9856400. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12 and 16 of U.S. Pat. No. 9856400 anticipate claims 40, 42, 47, 56 and 66.
2.	Claims 40-51, 56-61 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 17-26 of U.S. Patent No. 10301507. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 17-26 of U.S. Pat. No. 10301507 anticipate claims 40-51, 56-61 and 66.
3.	Claims 40-51 and 56-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10647885. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Pat. No. 10647885 anticipate claims 40-51 and 56-67.
4.	Claims 40, 42, 49 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9567488. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Pat. No. 9567488 anticipates claims 40, 42, 49 and 53.
5.	Claims 40, 41, 45, 47 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of copending Application No. 15/600084 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 7 of copending Application No. 15/600084 anticipate claims 40, 41, 45, 47 and 49.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 56, 57, 59, 60 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77 and 79-81 of copending Application No. 15/395642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 77 and 79-81 of copending Application No. 15/395642 anticipate claims 56, 57, 59, 60 and 66.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claims 40, 42-46, 48-50, 52-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mataki et al. (“Polysilane/Polysilazane Composite: Novel Material for Optical Waveguides and Its Application to Mode-Conversion Filters”) in view of Higuchi et al. (U.S. PGPUB No. 2002/0015851).

I.	Regarding claims 40 and 44, Mataki teaches a composition comprising: polymethylphenylsilane; perhydropolysilazane; and xylene as an organic solvent (Section 2.1). Mataki fails to teach the composition including polydimethylsiloxane. However, Higuchi teaches the inclusion of polydimethylsiloxane (0085) in polysilazane compositions (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mataki’s composition by including polydimethylsiloxane as disclosed by Higuchi. One would have been motivated to make this modification to prevent foaming (see Higuchi at 0085) of Mataki’s composition that will ultimately form the coating.

II.	Regarding claims 42, 43, 45, 46, 48-50 and 52-55, Mataki in view of Higuchi teach all the limitations of claim 40, but fail to specifically teach the amounts of the solvent, polysilane, polysilazane and polysiloxane. However, the amounts of the polysilane and polysilazane are result-effective variables as altering their amount alters the thickness change rate and refractive index (see Mataki at Figures 1 and 2). Additionally, the amount of solvent is a result-effective variable that can be adjusted to control the mixture concentration (Mataki at 2.1) and viscosity to allow for desirable coating application. Finally, the amount of polysiloxane is a result-effective variable as altering the amount will alter the defoaming properties of the composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges for the amounts of the polysilazane, polysiloxane, polysilane and solvent through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

8.	Claims 40, 41, 44, 47, 51, 56, 58, 59, 62-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan (U.S. Pat. No. 3814710) in view of Dziark (U.S. Pat No. 4417042).

I.	Regarding claims 40, 41, 44, 47 and 51, Duncan teaches a silicone composition (abstract) comprising: a polydimethylsiloxane (Example 3, column 5); a polydimethylsilane (Example 3, column 5, the compound will meet the limitations of claim 47) and kerosene (Example 3, kerosene is an organic solvent which includes aliphatic hydrocarbons). Duncan fails to teach the composition including a polysilazane. 
	However, Dziark teaches incorporating a polysilazane having the formula as claimed in claim 41 (see all of column 8, particularly formula at the top) into silicone compositions comprising polysiloxanes (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Duncan’s composition by including a polysilazane as disclosed by Dziark. One would have been motivated to make this modification as Dziark teaches the polysilazane acts as a scavenger providing improved shelf stability to silicone compositions (column 18, lines 34-62).

II.	Regarding claims 56, 58, 59, 62, 66 and 67, Duncan teaches a silicone composition (abstract) comprising: a polydimethylsiloxane (Example 3, column 5); a polydimethylsilane (Example 3, column 5, the compound will meet the limitations of claim 47) and kerosene (Example 3, kerosene is an organic solvent which includes aliphatic hydrocarbons). Duncan additionally teaches cleaning a surface to be coated (column 4, lines 42-45) and then coating this composition on the cleaned surface and curing at ambient temperatures (room temperature) for 24 hours to provide a cured non-ceramic clear coating (column 4, lines 45-57). Duncan fails to teach to teach the method where the composition includes a polysilazane. 
	However, Dziark teaches incorporating a polysilazane having the formula as claimed in claim 41 (see all of column 8, particularly formula at the top) into silicone compositions comprising polysiloxanes (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Duncan’s method by including a polysilazane as disclosed by Dziark in the coating composition. One would have been motivated to make this modification as Dziark teaches the polysilazane acts as a scavenger providing improved shelf stability to silicone compositions (column 18, lines 34-62).

III.	Regarding claim 63, Duncan in view of Dziark fail to teach the thickness of the cured coating. However, the coating thickness is a result-effective variable. Altering the coating thickness will ultimately provide different levels of protection for the substrate that is coated. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed range for optimal coating thickness through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

IV.	Regarding claims 64 and 65, Duncan in view of Dziark teach all the limitations of claim 62, but fail to teach the hardness and kinetic coefficient of friction of the cured coating. However, given that Duncan in view of Dziark teach all the limitations of the cured coating including identical elements (see above), the Examiner contends that inherently Duncan in view of Dziark’s cured coating will have a hardness and coefficient of friction with the claimed ranges.

9.	Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Dziark as applied to claim 56 above, and further in view of Ratner (U.S. Pat. No. 2411938).

	Regarding claim 57, Duncan in view of Dziark teach all the limitations of claim 56, including the coating be applied as a polish onto automobiles (see Duncan at abstract), but fail to explicitly teach application of the composition by wiping as a uniform wet film. However, Ratner teaches that it is conventional in the art to apply polishes to automobiles (column 1, lines 1-3) by wiping onto the surface as a uniform wet film (column 2, lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Duncan in view of Dziark’s composition by wiping onto the surface as a uniform wet film. One would have been motivated to make this modification as this method is known to provide a desired protective and aesthetic effect (see Ratner at column 2, lines 1-16).

10.	Claims 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Dziark as applied to claim 56 above, and further in view of Abele et al. (U.S. Pat. No. 6387166).

	Regarding claim 60, Duncan in view of Dziark teach all the limitations of claim 56 (see above) including the use of the composition as a polish for automobiles (see above), but fail to teach application of the composition to porous surfaces, such as an epoxy resin or a composite material.
	However, Abele teaches that polysiloxane based polishes (abstract) can be conventionally applied to porous surfaces (column 14, lines 35-36), that can comprise laminates, which are composite surfaces (column 14, lines 44-51) that may additionally be painted (column 14, line 45). Abele further teaches the polishes used for automobile applications (column 14, lines 47-48). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Duncan in view of Dziark’s process by substitution of a porous painted composite surface for Duncan in view of Dziark’s surface. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (as both Duncan and Abele are directed towards similar polysiloxane based polishes) and the predictable result of providing a polish coated porous surface.

11.	Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Dziark and further in view of Abele as applied to claim 60 above, and further in view of Martin (U.S. Pat. No. 4322456).

	Regarding claim 61, Duncan in view of Dziark and further in view of Abele teach all the limitations of claim 60, but fail to teach the painted surface comprising an epoxy resin comprising an amine hardener. However, Martin teaches use of a paint, potentially for automobiles (column 8, lines 35-37) comprising epoxy resin and an amine hardener (abstract and column 4, lines 20-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute this amine hardened epoxy paint for the generic paint disclosed by Duncan in view of Dziark and further in view of Abele. One would have been motivated to make this modification as Martin teaches that this epoxy-based paint uses less solvent, thereby providing an environmentally improved process (column 1, lines 36-39).

Conclusion
	Claims 40-67 are pending.
	Claims 40-67 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 12, 2022Primary Examiner, Art Unit 1717